DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 6/10/2022. 
• Claims 1-23 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 3/15/2022 and 4/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 6/10/2022, with respect to the rejection(s) of claim(s) 1, 11 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-6, 9-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al (US 20200380541) in view of Lewis et al (US 6253177).
Regarding claim 1, Laing further discloses a method for updating an editing parameter for a model for automatically suggesting revisions to text data (GUI for text editing, fig. 5), the method comprising: displaying, on a graphical user interface (GUI) of a user device (fig. 1), one or more interactive input elements (input element, fig. 5), wherein each of the one or more input elements is associated with an editing parameter (editing parameters, fig. 5) for a model; receiving, via the GUI, an input from a selected input element of the one or more input elements (fig. 5, par. 42), wherein the input comprises an indication of a value for a selected editing parameter associated with the selected input element (input elements as shown in fig. 5); updating the selected editing parameter for the model based on the value (values entered via GUI as shown in fig. 5); and using the model with the updated selected editing parameter to apply an edit operation to an obtained text-under-analysis (pars. 35-36).
Laing fails to teach and/or suggest steps/methods of automatically suggesting revisions to text data.
Lewis, in the same field of parameters editing, teaches a well-known example of methods/steps of automatically suggesting revisions to text data (fig. 4A, 4B, 4C, 4D, col. 2, lines 3-57, cols. 5-6 in regards to text editing automatically by a system). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying system of Laing to include texting editing steps as taught by Lewis to correct text’s errors (see col. 5, lines 1-5 of Lewis).
Therefore, it would have been obvious to combine Laing with Lewis to obtain the invention as specified in claim 1.

Regarding claim 2, Laing further discloses the method of claim 1, wherein the selected editing parameter is a bucket size, the value comprises a first numeric value, and the method further comprises: determining, from a corpus of texts, that a bucket of texts comprising a number of texts equal to or greater than the first numeric value comprise a point edit operation or a reject edit operation (par. 42); and applying the point edit operation or the reject edit operation to the obtained text-under- analysis (par. 42) in response to the determining.

Regarding claim 3, Laing further discloses the method of claim 2, wherein the point edit operation is one of an accept, reject, or revise edit operation (fig. 5).

Regarding claim  4, Laing further discloses the method of claim 2, wherein the input further comprises an indication of a second value for a second selected editing parameter associated with a second selected input element, wherein the second selected editing parameter comprises a second numeric value corresponding to a weight of the bucket size editing parameter (editing parameters, fig. 5) , the method further comprises: calculating a weighted (weighting 506a, fig. 5) bucket value by applying the second numeric value to the number of texts; and determining that the weighted bucket value is equal to or greater than the first numeric value.

Regarding claim 5, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises a similarity score, the value is a minimum threshold similarity score, and the method further comprises: determining, from a corpus of text documents, that one or more text documents comprising a point edit operation has a similarity score (score, par. 58) with the text-under-analysis that meets or exceeds the minimum threshold similarity score; and, applying the point edit operation to the obtained text-under-analysis in response to the determining.

Regarding claim 6, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises a presence threshold, the value indicates a minimum threshold presence score, and the method further comprises: obtaining, from a corpus of text documents, a cluster identifying a concept and having an associated full edit operation; calculating a presence score for the concept in the text-under-analysis; and applying the full edit operation to the text-under-analysis when the calculated presence score is below the minimum threshold presence score (pars. 58, 63).

Regarding 9, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises an alignment method associated with an identified cluster, and the value indicates one of: a before context, an after context, a before and after context, or a tail alignment method (par.42).

Regarding claim 10, Liang further discloses the method of claim 1, wherein the selected editing parameter comprises a tail alignment method associated with an identified cluster and the value indicates one or more of a list, paragraph, section, or document tail alignment method (par. 42).

Regarding claims 11-16, 18-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-6, 8-10 above; therefore, claims 11-16, 18-20 are rejected for the same rejection rationale/basis as described in claims 1-6, 8-10.

Regarding claims 21-23, Lewis further teaches methods/steps of text editing including deletion/insertions of words (col. 2, lines 3-57, cols. 5-6).

Allowable Subject Matter
• Claims 7-8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674